PER CURIAM.
The record conclusively demonstrates, as the trial judge correctly ruled by entering summary judgment on the issue, that under the plain and unambiguous terms of the agreement of the parties the appellees were entitled to the return of their deposit for the purchase of an aircraft. World Jet-Aircraft Industries, Inc. v. Allied International Ltd., 397 So.2d 1192 (Fla.4th DCA 1981). See, Aetna Casualty & Surety Co. v. Warren Bros. Co., Div. of Ashland Oil, Inc., 355 So.2d 785 (Fla. 1978); Font v. Lazarus Homes Corp., 339 So.2d 258 (Fla.3d DCA 1976); Second National Bank of Clearwater v. Westlake Development Corp., 329 So.2d 326 (Fla.2d DCA 1976).
Affirmed.